Name: Commission Regulation (EEC) No 619/93 of 17 March 1993 on improving the quality of milk in the Community
 Type: Regulation
 Subject Matter: production;  management;  EU finance;  consumption;  processed agricultural produce
 Date Published: nan

 No L 66/24 Official Journal of the European Communities 18 . 3 . 93 COMMISSION REGULATION (EEC) No 619/93 of 17 March 1993 on improving the quality of milk in the Community 2. The measures shall be completed before by 31 December 1995. 3 . The time limit fixed in paragraph 2 shall not prevent subsequent agreement to an extension of that limit where the party to a contract makes the appropriate application to the competent authority at least three months before the expiry date and proves, that, due to exceptional circumstances beyond his control, he is unable to meet the deadline originally stipulated. However, this extension may not exceed six months . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1374/92 (2), and in particular Article 4 thereof, Whereas provision should be made, amongst the measures for expanding the markets in milk products referred to in the fourth indent of Article 4 (2) of Regula ­ tion (EEC) No 1079/77, for measures to improve the quality of milk throughout the Community with a view to facilitating the application of Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (3) ; whereas the said Directive must be incorporated into national law before 1 January 1994 ; Whereas for administrative reasons the organizations possessing the necessary qualifications and experience should be invited to propose detailed programmes which these organizations would themselves carry out ; Whereas, as regards the other arrangements, the main provisions of earlier Regulations, amended in the light of relevant experience, may be repeated ; Whereas the Management Committee for Milk and Milk Products has not issued an opinion in the time limit laid down by its Chairman, Article 2 1 . The measures referred to in Article 1 ( 1 ) shall be proposed and carried out by organizations which : (a) have the necessary qualifications and experience ; (b) give guarantees that they are capable of ensuring the satisfactory completion of the work. 2. Community financing shall be limited to 70 % . 3 . In applying paragraph 2, no account shall be taken of administrative expenses incurred in carrying out the measures in question. 4. Financing of the contractor's general expenses, including any expenses incurred by subcontractors, shall be limited to 2 % of the total eligible amount, up to a maximum of ECU 10 000, on condition that such expenses appear in the proposal. A contractor may only claim the maximum amount of ECU 1 0 000 on a single occasion, even if he concludes several contracts. If the total amount of general expenses exceeds ECU 2 000, they must be fully justified. HAS ADOPTED THIS REGULATION : Article 3 1 . Interested parties shall forward to the competent authority designated by the Member State in which their head office is situated, hereinafter referred to as 'the competent authority', detailed proposals concerning the measures referred to in Article 1 ( 1 ), together with a summary setting out the main points of the proppsed measures. Proposals must reach the competent authority by 15 May 1993 . Where this date is not complied with, proposals shall be considered invalid. 2. Further rules for the submission of proposals shall be as set out in the Annex. Article 1 1 . Under the conditions laid down in this Regulation, measures to improve the quality of milk in particular to facilitate the entry into force of Council Directive 92/46/EEC, shall be encouraged throughout the Commu ­ nity. (') OJ No L 131 , 26 . 5 . 1977, p. 6 . 0 OJ No L 147, 29 . 5 . 1992, p . 3 . (3) OJ No L 268, 14. 9 . 1992, p. 1 . 18 . 3. 93 Official Journal of the European Communities No L 66/25 Article 4 1 . Complete proposals shall include : (a) the name and address of the party concerned ; (b) all details concerning the measures proposed and an indication of the time required for completion, the expected results and any third p^arty who may be involved ; (c) the price asked for these measures, net of taxes, expressed in ecus, giving an itemized breakdown of this amount and showing the corresponding financing plan ; (d) the most recent report available on the party's activi ­ ties, unless this is already in the possession of the competent authority. 2. Proposals shall be valid only where : (a) they are submitted by an applicant fulfilling the conditions laid down in Article 2 ( 1 ) ; (b) they are accompanied by an undertaking to comply with the provisions implementation criteria laid down by the Commission and put at the disposal of the parties concerned by the competent autority. The implementation criteria shall be attached to the contract and form an integral part thereof. Article 5 1 . By 30 June 1993, the competent authority shall compile a list of all the proposals received and forward it to the Commission together with copies of each proposal, including any supporting documents, and a reasoned opinion indicating in particular whether the proposal complies with the provisions applying. The competent authority shall examine on a bilateral basis with the Commission and a group of national experts, all proposals received and any supporting docu ­ ments. 2. After consulting the relevant interest groups in the milk industry and following examination of the proposals by the Management Committee for Milk and Milk Products pursuant to Article 31 of Council Regulation (EEC) No 804/68 ('), the Commission shall establish as soon as possible a list of the proposals selected for finan ­ cing and determine the date by which the competent authorities shall conclude contracts for the measures selected with the interested parties. The contracts shall be concluded in as many copies as there are signatories and shall be signed by the parties concerned and the compe ­ tent authority. For that purpose the competent authorities shall use standard contracts to be provided by the Commission . 3 . The competent authority shall inform each of the parties concerned as soon as possible of the decision taken in respect of the proposal. 4. Conclusion of the contract shall be conditional upon the lodging of a security equal to 15 % of the maximum amount qualifying for a Community contribution . The purpose of the security is to ensure that the contract is properly carried out. Article 6 1 . The contract referred to in Article 5 (2) shall include the details referred to in Article 4 or make reference to them and supplement those details, where necessary, by additional conditions . 2. The competent authority shall : (a) send a copy of the contract to the Commission forth ­ with ; (b) ensure compliance with the conditions of the contract, in particular by means of the following checks :  administrative and accounting checks to verify the costs borne and compliance with the provisions on joint financing ;  checks to verify that measures are implemented in accordance with the provisions of the contract ;  other on-the-spot checks, where necessary. Contracting parties must undergo at least two inspections during the period of validity of the contract. Article 7 1 . The Community financing shall be paid by the competent authority to the party concerned in the form of a single advance transfer by 30 September 1993 at the latest. 2 . For this purpose the party concerned shall lodge a security equal to 120 % of the Community financing with the competent authority, at the latest when the contract is signed. 3 . The securities referred to in paragraph 2 and in Article 5 (4) shall be released subject to : (a) the forwarding to the Commission and to the compe ­ tent authority of the report referred to in Article 8 ( 1 ) and to verification of the details contained in that report ; (b) confirmation by the competent authority that the party concerned has fulfilled his obligations as laid down in the contract ; and (c) confirmation by the competent authority that the party concerned or any third party named in the contract has spent his own contribution for the purposes laid down. 4. Where securities are forfeit the amount in question shall be deducted from the European Agricultural Guidance and Guarantee Fund Guarantee Section, expen ­ diture and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77.(') OJ No L 148, 28 . 6. 1968, p. 13. No L 66/26 Official Journal of the European Communities 18 . 3. 93 2. The competent authority shall forward to the Commission a statement to the effect that the contract has been performed satisfactorily together with a copy of the final report. Article 8 1 . Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the competent authority, within four months of the final date fixed in the contract for execution of the measures, a detailed report on the utilization of the Community funds allo ­ cated and on the results of the measures in question . If the report is submitted later than four months after that final date, 10 % of the Community contribution shall be withheld for each month commenced after expiry of that time limit. Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993. For the Commission Rene STEICHEN Member of the Commission 18 . 3 . 93 Official Journal of the European Communities No L 66/27 ANNEX In accordance with Article 3 (2), interested parties are hereby informed that proposals are to be sent, within the time limits laid down, to the following competent authorities, in accordance with the following addi ­ tional conditions : Member State Competent authority Method of submission Belgium Office beige de 1 Ã ©conomie et de One original plus two copies by registered l'agriculture (OBEA), letter or by bearer against acknowledge rue de TrÃ ¨ves 82, ment of receipt. B-1040 Bruxelles Denmark EF-Directoratet, Three copies by registered letter. Frederiksborggade 18, DK-1360 KÃ ¸benhavn K. Germany Bundesanstalt fÃ ¼r landwirtschaf- Five copies by letter. tliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt am Main. Greece Direction for the Management of Three copies by registered letter. Agricultural Products (DIDAGEP), 241 Acharnon Street, 104-16 Athens (Greece). France Office national interprofessionnel By registered letter or by bearer against du lait et des produits laitiers acknowledgement of receipt. (ONILAIT), 2, rue Saint-Charles, F-75740 Paris Cedex 15. Ireland Department of Agriculture and Three copies by registered letter or by Food, bearer against acknowledgement of receipt. Milk Policy Division, Floor 1 East, Agriculture House, Kildare Street, IRL-Dublin 2. Italy Azienda di Stato per gli interventi One original plus five copies by registered sul mercato agricolo (AIMA), letter or by bearer against acknowledge Via Palestro 81 , ment of receipt. 1-00198 Roma. Luxembourg Administration des Services Three copies by registered letter or by techniques de l'agriculture, bearer against acknowledgement of receipt. 16, route d'Esch, L-1470 Luxembourg. Netherlands Produktschap voor Zuivel, Three copies by registered letter or by Sir Winston Churchilllaan 275, bearer against acknowledgement of receipt. NL-2288 EA Rijswijk (ZH). Portugal Instituto Nacional de IntervenÃ §Ã £o e Three copies by registered letter or by Garantia Agricola (INGA), bearer against acknowledgement of receipt. Rua Camilo Castelo Branco, 45, 2 ° , P-1000 Lisboa. No L 66/28 Official Journal of the European Communities 18. 3 . 93 Member State Competent authority Method of submission Spain Secretaria General de AlimentaciÃ ©n, Three copies by registered letter. Ministerio de Agriculture, Pesca y AlimentaciÃ ¥n, Paseo Infanta Isabel 1 , E-28014 Madrid. United Kingdom Intervention Board for Agricultural Three copies by registered letter or by Produce, bearer against acknowledgement of receipt. Livestock Products Division, Fountain House, Queen's Walk, UK-Reading, Berks RG1 7QW.